J-S28016-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ROBERT LEO BOLIN III                       :
                                               :
                       Appellant               :   No. 515 MDA 2022

      Appeal from the Judgment of Sentence Entered November 12, 2021
      In the Court of Common Pleas of Adams County Criminal Division at
                        No(s): CP-01-CR-0000108-2021


BEFORE: OLSON, J., McLAUGHLIN, J., and KING, J.

MEMORANDUM BY McLAUGHLIN, J.:                  FILED: DECEMBER 2, 2022

       Robert Leo Bolin, III appeals from the judgment of sentence entered

after a jury found him guilty of crimes involving a minor: involuntary deviate

sexual intercourse with a child, unlawful contact with minor, aggravated

indecent assault of complainant less than 13 years of age, indecent assault of

complainant less than 13 years of age, and corruption of minors.1 He

challenges the weight of the evidence. We affirm.

       The trial court summarized the factual and procedural history, which we

adopt and incorporate herein. Trial Court Opinion, filed May 5, 2022, at 1-4

(“1925(a) Op.”). We will provide a summary. Bolin lived with J.H. and J.H.’s

mother, J.B., for approximately eight years and J.H. referred to Bolin as “dad.”

N.T., Aug. 2, 2021, at 23-24. J.H. testified that she had trouble sleeping one
____________________________________________


1 18 Pa.C.S.A. §§ 3123(b), 6318, 3125(a)(7), 3126(a)(7), and 6301(a)(1)(ii),
respectively.
J-S28016-22



night and she went downstairs to lay on the couch, where Bolin was sitting

and his daughter, G., was sleeping. Id. at 26-28. J.H. testified that as she

was lying on the couch, she felt Bolin move aside her shorts and underwear

and penetrate her external genitals with his finger and his tongue. Id. at 31-

36. She stated that when Bolin saw J.H. open her eyes, he stopped. Id. at 36.

      Bolin testified in his own defense that J.H came downstairs when he was

watching television, and five minutes later G. came down. N.T., Aug. 3, 2021,

at 270-71. He said that J.H. had her legs on his lap, but eventually one of her

legs moved on to the back of the couch, and her foot was behind his head.

Id. at 272. He stated he started to get tired and laid his head between J.H.’s

legs, and “gave her a peck on her thigh when [he] laid his head down.” Id. at

273. He further stated that before he put his head down, he “scoot[ed] her

and push[ed] her forward a little bit with [his] hand.” Id. at 280. He testified

that a few seconds later she went upstairs. Id. at 273.

      An expert witness testified for the Commonwealth that serological

analysis detected the presence of body fluids on J.H.’s underwear and an

analysis of a cutting from J.H.’s underwear and of an external genital swab

conducted on J.H. indicated Bolin as a likely contributor of the Y chromosome

DNA found. N.T., Aug. 3, 2021, at 144, 196-199. On cross-examination, the

expert agreed that the transfer of DNA to clothes while folding laundry was a

possibility. Id. at 216.

      A jury found Bolin guilty of all charges. The trial court sentenced him to

an aggregate term of 15 to 30 years’ incarceration followed by three years’

                                     -2-
J-S28016-22



probation. Bolin filed a post-sentence motion, which the trial court denied on

March 3, 2022. Bolin filed a notice of appeal.

        Bolin raises the following issues:

           A. Did Bolin timely file a notice of appeal?

           B. Did the trial court abuse its discretion when it denied
           Bolin’s post-sentence motion for new trial on grounds that
           the jury’s verdict was against the weight of the evidence?

Bolin’s Br. at 4.2

        We first address whether the appeal is timely. The court sentenced Bolin

on October 26, 2021.3 Bolin filed a post-sentence motion that was received

on November 5, 2021 but not docketed until November 8, 2021. The motion

challenged the verdicts as against the weight of the evidence. In March 2022,

the court denied the post-sentence motion, and Bolin appealed.

        This Court issued a rule to show cause why the appeal should not be

dismissed as untimely, noting that the docket indicated Bolin filed his post-

sentence more than ten days after the entry of the judgment of sentence, and

untimely post-sentence motions do not toll the 30-day appeal period. Order,

filed May 5, 2022 (citations omitted). Bolin filed a response stating he

electronically filed the post-sentence motion on November 5, 2021, which was

____________________________________________


2   The Commonwealth did not file an appellate brief.

3 On November 12, 2021, the trial court entered an amended sentencing
order, wherein it only corrected the subsection under which Bolin had been
convicted for corruption of minors and stating that “[a]ll other aspects of th[e]
Court’s Sentencing Order of October 26, 2021 shall have full force and effect.”
Amended Order of Court, filed Nov. 12, 2021.

                                           -3-
J-S28016-22



within the ten-day period for the filing of a post-sentence motion. Appellant’s

Answer to Order to Show Cause, at ¶ 3. He attached to his response the time-

stamped copy of his post-sentence motion and the email reflecting the filing

of the post-sentence motion, both of which show he filed the motion on

November 5, 2021.

      Because Bolin filed his post-sentence motion on November 5, 2021,

within ten days of the judgment of sentence, the filing tolled the appeal period.

Commonwealth v. Green, 862 A.2d 613, 618 (Pa.Super. 2004) (en banc)

(“[T]he time for filing an appeal can be extended beyond 30 days after the

imposition of sentence only if the defendant files a timely post-sentence

motion.”). Bolin therefore properly filed his notice of appeal within 30 days of

the entry of the order addressing his post-sentence motion. See Pa.R.A.P.

720(A)(2). His appeal is timely.

      Before this Court, Bolin challenges the trial court’s rejection of his weight

claim. He argues the Commonwealth’s physical proof was “beyond weak.”

Bolin’s Br. at 17. He claims the DNA expert could not identify the type of cell

from which the male DNA profile at issue came and it was not “implausible,

based on the Commonwealth’s expert-witness testimony, that Bolin’s DNA

profile ended up on the underwear, because Bolin “handled the laundry.” Id.

at 17-18. He further challenges the evidence regarding the underwear and

whether the clothing was worn by J.H. when the alleged incident occurred as

“incredibly weak,” noting the testimony differed as to when the underwear

was transferred to the police. Id. at 18. He further argues he lived with J.H.

                                      -4-
J-S28016-22



for eight years without any reported incidents and he gave a “valid and

justified reason” for the events. Id. He claims his version was “more detailed”

than J.H.’s version and J.H. had an opportunity to discuss the allegations with

J.B. Id.at 19.

      A weight claim is for the trial court in the first instance. See

Commonwealth v. Stiles, 143 A.3d 968, 980 (Pa.Super. 2016). The trial

court may sustain a weight challenge and grant a new trial only “when the

jury’s verdict is so contrary to the evidence as to shock one’s sense of justice

and the award of a new trial is imperative so that right may be given another

opportunity to prevail.” Commonwealth v. Clay, 64 A.3d 1049, 1055 (Pa.

2013) (citation omitted). “The weight of the evidence is exclusively for the

finder of fact who is free to believe all, part, or none of the evidence and to

determine the credibility of the witnesses.” Commonwealth v. Champney,

832 A.2d 403, 408 (Pa. 2003) (quoting Commonwealth v. Small, 741 A.2d

666, 672 (Pa. 1999)). We review the trial court’s rejection of a challenge to

the weight of the evidence for an abuse of discretion. Commonwealth v.

Windslowe, 158 A.3d 698, 712 (Pa.Super. 2017).

      The trial court found the verdict was not against the weight of the

evidence. It noted Bolin’s “protestations of innocence” do not render the

verdict against the weight of the evidence, and the jury was entitled to judge

the credibility of the witnesses and resolve any conflicts in the testimony. It

further noted J.H.’s “strong emotional reaction to the assault,” and that she

reported the assault within a day. 1925(a) Op. at 11-12. The court found the

                                     -5-
J-S28016-22



conflicting evidence regarding J.H.’s underwear did not result in a verdict that

was against the weight of the evidence, noting the jury was entitled to believe

Bolin was guilty regardless of inconsistent testimony. The court pointed out

that DNA consistent with Bolin’s profile was found on J.H.’s external genitals,

which corroborated J.H.’s account. Id. at 12.

      After review of the briefs, the trial court record, the relevant law, and

the well-reasoned opinion of the Honorable Shawn C. Wagner, we conclude

the court did not abuse its discretion in denying the motion challenging the

weight of the evidence and affirm on the basis of the trial court’s opinion. Id.

at 11-13.

      In his Rule 1925(b) statement, Bolin challenged the sufficiency of the

evidence supporting his unlawful contact conviction. Defendant’s Statement

of Errors Complaint of on Appeal, filed Mar. 31, 2022. In its 1925(a) opinion,

the trial court agreed with Bolin, and requested that we vacate the conviction

and remand for resentencing. 1925(a) Op. at 10. However, Bolin did not

include in his appellate brief a challenge to the sufficiency of the evidence.

Bolin’s Br. at 4. He therefore has abandoned the claim. Pa.R.A.P. 2116(a) (“No

question will be considered unless it is stated in the statement of questions

involved or is fairly suggested thereby.”). Bolin’s counsel seems to believe

that the trial court vacated the conviction. See Bolin’s Br. at 6, 20 (noting trial

court agreed there was insufficient evidence supporting unlawful contact

conviction and requesting that this Court “reverse and vacate [Bolin’s]

judgment of convictions and sentence and remand for a new trial on all

                                       -6-
J-S28016-22



charges, less the charge for unlawful contact – the conviction for which was

vacated due to insufficient evidence”). By the time the court issued its Rule

1925(a) opinion, it had lost jurisdiction to vacate any of the convictions or

amend the sentence. See Pa.R.A.P. 1701(a) (“Except as otherwise prescribed

by these rules, after an appeal is taken or review of a quasijudicial order is

sought, the trial court or other government unit may no longer proceed further

in the matter.”); 42 Pa.C.S.A. § 5505 (“Except as otherwise provided or

prescribed by law, a court upon notice to the parties may modify or rescind

any order within 30 days after its entry, notwithstanding the prior termination

of any term of court, if no appeal from such order has been taken or allowed.”)

Because Bolin did not raise his sufficiency claim before us, we cannot review

the claim to determine whether the evidence supported the conviction.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/2/2022




                                     -7-
                                                                       C,Q- \O~- ~
                                                                         Circulated 11/10/2022 12:17 PM
                                                                                 100_Opinion
                                                                      Q ORIGINAL

    IN THE COURT OF COMMON PLEAS OF ADAMS COUNTY, PENNSYLVANIA
                             CRIMINAL


COMMONWEAL TH OF PENNSYLVANIA                                   CP-01-CR-108-202       r;f
                                                                                       =
                                                                                       ~         ('"") \.,.,. \,...,.
                     vs.                                                               ~         ,-- iUJ)
                                                                                       ~         m
                                                                                       ·--c;     ;u
              ROBERT LEO BOLIN Ill                                                      I        ~           -
                                                                                     Ul         O                J
                                                                                                .,,          r
                                                                                     1:).      r.,          rTJ
                                                                                     :J:       O            0
                                                                                               c::
                      OPINION PURSUANT TO Pa. R.A.P. 1925(a)                        I.O        ;::;J
                                                                                               -i
                                                                                    C,..)      V>

       Robert Leo Bolin Ill (hereinafter "Appellant") appeals from this Court's o8ober 6,

2021 Sentencing Order. For the reasons set forth herein, it is respectfully requested that

the Court reverse Appellant's sentence for unlawful contact with a minor and remand for

resentencing but deny Appellant further relief.


       This case arises from Appellant's June 3, 2020 sexual assault against his minor

victim, J.H. (hereinafter "Victim"), the biological daughter of Ms. Jodi Bunty (hereinafter

"Ms . Bunty"), Appellant's former paramour. Appellant and Ms. Bunty had been in a

relationship for approximately eight years before the incident. Victim, who referred to

Appellant as her "dad," was approximately two years old when Appellant and Ms. Bunty's

relationship began . At the time of the assault, Victim was nine years old .

       Appellant, Ms. Bunty, Appellant's two biological children, and two of Ms. Bunty's

biological children, including Victim, resided at 211 North Berlin Avenue in New Oxford ,

Adams County, Pennsylvania. Appellant was primarily responsible for doing the laundry

at the residence. The residence had several bedrooms, all of which were on the second

floor of the house. Appellant and Ms. Bunty shared a bedroom, Appellant's biological son

had his own bedroom , and Victim shared a bedroom with her stepsister, G., who was



                                              1
                                                                                                  100_Opinion




Appellant' s biological daughter. The house had a downstairs living room with a television ,

a recliner, and a large couch .


       On the night of June 3, 2020, Appellant sexually assaulted Victim while she was

lying on the couch in the living room . That night, Victim had trouble sleeping in her

bedroom on the second floor, so she went downstairs and lay down on the couch, upon

which Appellant was sitting and G. was sleeping . At that point, G. was sleeping on the

right side of the couch, Victim was lying on the left side of the couch, and Appellant was

watching television while sitting between the two children. Victim rested her head on the

arm of the couch and attempted to fall asleep. Thereafte r, the assault occurred .


       As she lay on the couch, Victim felt Appellant move aside her shorts and

underwea r. Victim then felt Appellant penetrate her external genitals with his finger and

then his tongue. Victim immediately recognized the inappropriateness of Appellant' s

conduct. Appellant stopped molesting Victim when he saw her opening her eyes;

however, Victim still could observe Appellant had touched her. Victim then returned to her

bedroom. Appellant entered Victim's bedroom with a glass of water and said goodnight

to her before leaving. Victim cried before falling asleep.


       The next day, June 4, 2020, Victim tearfully disclosed the abuse to Ms. Bunty. Ms.

Bunty left the residence with all the children and contacted Children & Youth Services .

Before leaving the residence ,1 Ms. Bunty collected the underwea r that Victim was wearing

at the time of the assault and placed the underwea r in a dresser drawer at the residence.



1
  After Ms. Bunty and the children left the residence on June 4, 2020, Appellant repeatedly sent text
messages to Ms. Bunty. In the text messages, Appellant indicated that he had received notification of a
Children & Youth Services investigation and denied that he would do anything to harm Ms. Bunty or the
children.

                                                  2
                                                                                                     100_Opinion



Ms. Bunty subsequently provided the underwear to Eastern Adams Regional Police. 2

Approximately 20 hours after the assault, Victim underwent a sexual assault examination

at WellSpan Gettysburg Hospital, and her external genitals were swabbed. The Eastern

Adams Regional Police submitted both the underwear and the external genital swabs to

the Pennsylvania State Police Harrisburg Regional Laboratory.


        Subsequent analysis indicated Appellant's responsibility for the sexual assault. A

serological analysis by forensic scientist Deborah Zamboni detected the presence of body

fluids on the underwear; Ms. Zamboni cut out two pieces of the underwear for further

analysis. Ms. Allison Miller, a forensic DNA scientist who works in the Pennsylvania State

Police Forensic Unit Division , analyzed both the underwear cuttings and an external

genital swab. Ms. Miller's analysis of these items indicated Appellant as a likely

contributor of the Y chromosome DNA found thereupon. 3




2 At trial, there was conflicting testimony regarding the time that Ms. Bunty retrieved the underwear. Ms.
Bunty testified she returned to the residence on June 5, 2020, retrieved the underwear, and took them to
the police. However, other evidence, including testimony from Detective Darryl Keller, the affiant in this
matter, indicated the Eastern Adams Regional Police Department received the underwear on June 4, 2020.
3 Ms. Miller's analysis revealed a complete match between the non-sperm fraction of the Y chromosome

DNA profile from the front of the underwear's crotch panel and the Y chromosome DNA profile of a known
reference sample taken from Appellant. Here, there was a match between all 25 loci of the Y chromosome
DNA profiles from ( 1) this underwear cutting and (2) Appellant's reference sample. Appellant and his
paternally related male relatives could not be excluded as contributors of the Y chromosome DNA profile
from the front crotch panel cutting, which could be expected to be found in only one of every 9,742 males.
           Ms. Miller's analysis also revealed a partial match between the non-sperm fraction of the Y
chromosome DNA profile from the back of the underwear's crotch panel and the Y chromosome DNA profile
of Appellant's reference sample. Here, there was a match between 19 loci of the Y chromosome DNA
profiles from (1) this underwear cutting and (2) Appellant's reference sample. Again, Appellant and his
paternally related male relatives could not be excluded as contributors of the Y chromosome DNA profile
on the back of the crotch panel.
           Finally, Ms. Miller's analysis revealed a partial match between the non-sperm fraction of the Y
chromosome DNA profile from an external genital swab and the Y chromosome DNA profile of Appellant's
reference sample. There was a match between 24 loci of the Y chromosome DNA profiles from (1) the
swab and (2) Appellant's reference sample. Here, too, Appellant and his paternally related male relatives
could not be excluded as contributors of the Y chromosome DNA profile on the swab, which could be
expected to be found in only one of every 9,742 males .


                                                    3
                                                                                                          100_Opinion



                                                                          4
        Appellant was charged with involuntary deviate sexual intercourse, unlawful
                                                    6
contact with a minor, 5 aggravated indecent assault, indecent assault,7 and corruption of

minors, 8 and the parties proceeded to jury trial before this Court on August 2, 2021 .

Appellant testified that he lay down on the couch to fall asleep and, in doing so, placed

the top of his head between Victim's legs, which he claimed were already spread, so that

his head rested on Victim's inner thigh. Appellant also admitted that he shifted Victim on

the couch by pushing her "crotch area" and that he kissed the inner area of Victim's upper

thigh as "a sign of affection" that "was nothing sexual." Appellant also elicited testimony

from Ms. Miller on cross-examination that it was hypothetically possible for DNA to

transfer among dirty clothes in a laundry basket and for an individual folding laundry to

leave his or her DNA on the items .


        At the conclusion of trial, the jury found Appellant guilty of all charges. On October

26 , 2021 , this Court sentenced Appellant to an aggregate term of 15 to 30 years'

imprisonmen t in a state correctional institution with a consecutive term of three years'

probation for the unlawful contact conviction . Appellant filed a Motion for Post-Senten ce
                                                                       9
Relief on November 10, 2021 , which this Court denied on March 3, 2022. Appellant




         At trial, the parties stipulated that Appellant's biological son, who lived at the residence , did not
have direct contact with Victim's genitals and did not come into contact with Victim's underwear while in
Victim's presence. This stipulation tended to establish that Appellant contributed the Y chromosome DNA
found on the aforementioned items.
4 18 Pa .C.S. § 3123{b).
5 18 Pa .C.S . § 6318.
6 18 Pa .C.S. § 3125{a){7).
7 18 Pa .C.S. § 3126{a ){ 7).
8 18 Pa .C.S. § 6301{a){1){ii).
9 Appellant retained present counsel following trial counsel's filing of his Motion for Post-Sentence Relief.

Present counsel repeatedly moved for and received extensions to review the record and file an Amended
Post-Sentence Motion but ultimately declined to file the same. This Court then denied Appellant's Motion
for Post-Sentence Relief.

                                                      4
                                                                                       100_Opinion




timely filed his Notice of Appeal on March 24, 2022 . On March 31, 2022, Appellant filed

a Statement of Matters Complained of on Appeal, which raises the following claims :


      1. The Commonwealth did not present sufficient evidence to prove beyond a

          reasonable doubt that [Appellant] was in "contact"-an act of communica tion-

          with a minor for the purpose of engaging in any prohibited activity.

      2. If "contact" for purposes of the crime of unlawful contact with minor

          encompasses a physical touching , the trial court in this case imposed an illegal

          sentence by failing to merge the consecutive probationary sentence for

          unlawful contact with the sentence of imprisonment for aggravated indecent

          assault.

       3. The verdict of guilty on all counts was against the weight of the evidence

          considering : [Appellant)'s testimony, the text message from [Appellant] denying

          harming any child, the contradictory evidence concerning [Victim]'s underwear,

          the testimony that [Appellant] handled the laundry for the household , the lack

          of evidence concerning what type of cell the male DNA profile came from, and

          the testimony that DNA can transfer through laundry and folding laundry.

                                      LEGAL ST ANOARO


       The standard of review on a sufficiency of evidence claim is "whether the evidence

at trial, and all reasonable inferences derived therefrom, when viewed in the light most

favorable to the Commonwealth as verdict[-]winner, are sufficient to establish all elements

of the offense beyond a reasonable doubt." Commonwealth v. Jones, 904 A.2d 24 , 26

(Pa . Super. 2006) (quoting Commonwealth v. Stevenson, 894 A.2d 759, 773 (Pa .

Super. 2006) (overruled on other grounds)). "[T]he facts and circumstances established

                                             5
                                                                                                  100_Opinion




by   the   Commonwealth           need    not   preclude       every   possibility   of   innocence ."

Commonwealth v. Hartzell,                988 A.2d       141,   143 (Pa . Super. 2009)        (quoting

Commonwealth v. McClendon , 874 A.2d 1223, 1228-29 (Pa . Super. 2005)) . "[T]he trier

of fact while passing upon the credibility of witnesses and the weight of the evidence

produced , is free to believe all, part or none of the evidence." Commonwealth v. Bowen ,

55 A.3d 1254, 1260 (Pa . Super. 2012) (quoting Commonwealth v. Muniz, 5 A.3d 345,

348 (Pa . Super. 2010)) . "Any doubts regarding a defendant's guilt may be resolved by the

fact-finder unless the evidence is so weak and inconclusive that as a matter of law no

probability of fact may be drawn from the combined circumstances." Hartzell, 988 A.2d

at 143. A reviewing court "may not weigh the evidence and substitute [its] judgment for

[that of] the fact-finder." Id.


        "A challenge to the legality of [a] sentence may be raised as a matter of right, is

non-waivabl e, and may be entertained so long as the reviewing court has jurisdiction ."

Commonwealth v. Robinson, 931 A.2d 15, 19-20 (Pa. Super. 2007) . "[T]he term 'illegal

sentence' is a term of art that our Courts apply narrowly, to a relatively small class of

cases ." Id. at 21 (quoting Commonwealth v. Berry , 877 A.2d 479 , 483 (Pa . Super.

2005)) . However, a claim of error regarding merger of sentences "implicate[s] the

fundamental legal authority of the court to impose the sentence that it did ." Id.


        "[A] weight of the evidence challenge contests the weight that is accorded the

testimonial evidence," Commonwealth v. Morgan , 913 A.2d 906, 909 (Pa . Super. 2006) ,

and "is addressed to the discretion of the trial court," Commonwealth v. Widmer, 744

A .2d 745, 752 (Pa . 2000) . Thus, a trial court that rules on a weight of the evidence claim




                                                    6
                                                                                            100_Opinion



need not "view the evidence in the light most favorable to the verdict winner." Id. at 751 .

However, when a defendant contests the weight of the evidence ,


       [a] new trial should not be granted because of a mere conflict in the
       testimony or because the judge on the same facts would have arrived at a
       different conclusion . A trial judge must do more than reassess the credibility
       of the witnesses and allege that he would not have assented to the verdict
       if he were a juror. Trial judges, in reviewing a claim that the verdict is against
       the weight of the evidence do not sit as the thirteenth juror. Rather, the role
       of the trial judge is to determine that notwithstanding all the facts, certain
       facts are so clearly of greater weight that to ignore them or to give them
       equal weight with all the facts is to deny justice .
Id. (internal citations and quotation marks omitted) . Accordingly, "a new trial should be

awarded when the jury's verdict is so contrary to the evidence as to shock one's sense of

justice and the award of a new trial is imperative so that right may be given another

opportunity to prevail. " Commonwealth v. Brown, 648 A.2d 1177, 1189 (Pa . 1994)

(emphasis removed) (quoting Thompson v. City of Philadelphia, 493 A.2d 669, 672

(Pa . 1985)). "[A] trial court's denial of a motion for new trial because the verdict is not

opposed to the weight of the evidence is 'one of the least assailable' of its rulings" and is

only subject to appellate review for abuse of discretion . Id. at 1190.


                                        DISCUSSION


       First, Appellant argues that there was insufficient evidence to support his

conviction for unlawful contact with a minor. This Court agrees.


       "A person commits an offense if he is intentionally in contact with a minor .. . for

the purpose of engaging in an activity prohibited under [Chapter 31 of the Crimes Code

(relating to sexual offenses)), and either the person initiating the contact or the person

being contacted is within this Commonwealth. " 18 Pa.C.S. § 6318(a)(1 ). "Contact," for the

purposes of this offense, is defined as "[d]irect or indirect contact or communication by
                                               7
                                                                                       100_Opinion



any means, method or device, including contact or communication in person or through

an agent or agency, through any print medium, the mails, a common carrier or

communication common carrier,        any electronic communication system and any

telecommunicati ons, wire, computer or radio communications device or system." 18

Pa .C.S.   § 6318(c).    Section 6318 "is best understood as [prohibiting]        'unlawful

communication with a minor"' and is violated when an individual "communicat[es] with a

minor for enumerated sexual purposes." Commonwealth v. Rose, 960 A.2d 149, 152-

53 (Pa. Super. 2008) .


       Unlawful contact with a minor includes in-person communication before or during

a sexual assault. In Commonwealth v. Velez, 51 A.3d 260 (Pa. Super. 2012), the

Superior Court of Pennsylvania upheld the unlawful contact conviction of a defendant

who was caught performing oral sex on a minor victim. 51 A.3d at 262. At the time of the

assault, the victim was "unclothe[d] below the waist," and her knees were pointing upward

while the defendant's head was between her legs . Id. at 262, 267. The Superior Court

found that sufficient evidence supported the defendant's unlawful contact conviction ,

reasoning that the defendant must have engaged in "previous [verbal or nonverbal]

contact" that caused the victim "to unclothe below the waist and to assume that pose." Id.

at 267 . Statements made by a defendant during a sexual assault of a minor also can

constitute unlawful contact, as can communicative measures taken by a defendant to

prevent the minor from resisting the assault. See Commonwealth v. Davis, 225 A.3d

582, 588 (Pa . Super. 2019) ("Appellant's descriptions to [the minor victim] of what he was

about to do with his private area and why he was manipulating the victim's private area

were directly related to his engaging in sexual contact with her, and these discussions


                                             8
                                                                                         100_Opinion



demonstrate the kind of communication contemplated by [18 Pa .C.S. § 6318) .");

Commonwealth v. Flores-Medina , No. 1091 MDA 2016, 2017 WL 1163057, at *1 (Pa .

Super. Mar. 28, 2017) (upholding the defendant's unlawful contact conviction when the

defendant covered the minor victim's mouth while forcibly raping her) .


        By contrast, a defendant who approaches and sexually assaults a minor may not,

without more, be guilty of unlawful contact. In Commonwealth v. Leatherby , 116 A.3d

73 (Pa. Super. 2015), the Superior Court found that insufficient evidence supported the

defendant's unlawful contact conviction when the defendant only "enter[ed the minor

victim 's) room at night, while she was sleeping , and grope[d) her chest and buttocks ." 116

A.3d at 80. The court reasoned that because "[the defendant] would not say anything, or

communicate with [the victim] to assume any certain position, or to submit to any given

act, " no inference arose "that [the defendant] engaged in the kind of communication, either

verbal or physical, contemplated in Velez." 116 A.3d at 80. Similarly, in Commonwealth

v. Letham, No. 1259 WDA 2020, 2022 WL 122460 (Pa. Super. Jan. 13, 2022) , the

Superior Court found that insufficient evidence supported the defendant's unlawful

contact conviction when the defendant simply "approached the [minor] victim and

immediately grabbed her breasts" while the victim was standing with her back against a

wall. Letham , 2022 WL 122460, at *3-4 . The court reversed the defendant's conviction

because "[t]he indecent assault[.] alone , d[id) not constitute ... unlawful contact," and

"[t]here were no movements , words , or actions by [the defendant] or [the victim] that

indicated [the defendant] unlawfully contacted [the victim] to facilitate the indecent

assault. " Id. at *4 .




                                             9
                                                                                                          100_Opinion



        Appellant's unlawful contact conviction cannot stand because there is no evidence

that Appellant communicated with Victim for purposes of sexually assaulting her. To the

contrary, the evidence indicates Appellant sought to molest Victim without her knowledge

because Appellant stopped performing oral sex on her when he saw her open her eyes .

Appellant's actions, although criminal, clearly were not facilitated by any communication

with Victim . Thus, the instant matter is much more like Leatherby and Letham than Velez

because Appellant did not indicate to Victim that she should submit to sexual contact. As

Appellant suggests, the instant matter is especially similar to Leatherby; both matters

involved sexual assaults perpetrated against victims who were either asleep or apparently

asleep, with no communication of any sort between the perpetrator and the minor victim .

Thus, this Court respectfully requests that Appellant's unlawful contact conviction be

vacated and the matter remanded for resentencing .


        In his next claim , Appellant argues that this Court should have merged his

probationary sentence for unlawful contact with his sentence of imprisonment for

aggravated indecent assault. It is unnecessary for this Court to address the merits of

Appellant's argument because, as discussed above, Appellant's unlawful contact

sentence should be vacated .10



10 Nevertheless, the Court notes that convictions for aggravated indecent assault and unlawful contact with
a minor do not merge for sentencing purposes . "No crimes shall merge for sentencing purposes unless the
crimes arise from a single criminal act and all of the statutory elements of one offense are included in the
statutory elements of the other offense." 42 Pa .C.S. § 9765 . Merger is improper "unless two distinct facts
are present: 1) the crimes arise from a single criminal act; and 2) all of the statutory elements of one of the
offenses are included in the statutory elements of the other." Commonwealth v. Baldwin, 985 A.2d 830,
833 (Pa. 2009). A court's merger "analysis begins and ends with the statutory elements of each offense ."
Commonwealth v. Edwards , 256 A.3d 1130, 1137 (Pa . 2021). Thus, convictions for aggravated indecent
assault and for unlawful contact do not merge for sentencing purposes because these offenses have
different elements . Commonwealth v. Dattilo, No. 1195 EDA 2014, 2015 WL 7260541 , at *4 (Pa . Super.
May 11 , 2015) ("[U]nlawful contact requires a communication that aggravated indecent assault with a minor
does not, while aggravated indecent assault with a minor requires an actual physical penetration of the

                                                      10
                                                                                                 100_Opinion



        In his final claim, Appellant contends the verdict was against the weight of the

evidence. Appellant asserts that the following factors support his argument: (1) his

testimony, (2) his denial via text message of harming any child, (3) contradictions in trial

testimony regarding Victim's underwear, (4) testimony that Appellant did laundry for the

household, (5) lack of evidence concerning the type of cell from which the male DNA

profile was obtained , and (6) testimony that DNA can be transferred to clothing during the

laundering and folding process. However, Appellant's claim of error is unavailing because

the evidence in this matter strongly supported the jury's verdict, which Appellant has not

shown "[to be] so contrary to the evidence as to shock one's sense of justice." Brown,

648 A.2d at 1189.

       To begin, Appellant's own protestations of innocence do not render the jury's

verdict again the weight of the evidence . Here, the jury received conflicting testimony from

Appellant and Commonwealth witnesses , including Victim and Ms. Bunty. It was for the

jury to judge the credibility of the witnesses and to resolve any conflicts in their testimony,

Commonwealth v. Bishop, 266 A.3d 56, 68 (Pa . Super. 2021), and the jury chose to

believe the Commonwealth's witnesses instead of Appellant. The jury's resolution of the

matter does not shock this Court's sense of justice, Brown, 648 A.2d at 1189, particularly

in view of Appellant's own testimony. The acts Appellant admitted to performing deviate

from ordinary conduct consistent with familial affection : Appellant claimed he placed his

head between Victim's legs and kissed the upper interior of her thigh . By contrast, Victim

offered straightforward and believable testimony that Appellant shifted aside her clothing

and penetrated her external genitals with his finger and tongue. Furthermore, both Victim


genitals or anus wh ich unlawful contact does not. The crimes do not merge and separate sentences were
proper.").

                                                 11
                                                                                                     100_Opinion



and Ms. Bunty described Victim's strong emotional reaction to the assault, which Victim

reported within a day. Even without the DNA evidence that further indicated Appellant's

guilt, the jury could believe Victim over Appellant and did not err in its weighing of the

evidence. 11 See Commonwealth v. Charlton, 902 A.2d 554, 561-62 (Pa. Super. 2006) .

        Likewise, the presentation of conflicting testimony regarding Victim's underwear

does not entail that Appellant's convictions were against the weight of the evidence. At

trial, Ms. Bunty testified that she retrieved Victim's underwear from the residence on June

5, 2020; however, Detective Darryl Keller of the Eastern Adams Regional Police

Department testified that police received Victim's clothes on June 4, 2020. Trial counsel

explicitly drew the jury's attention to this discrepancy; however, it was within the province

of the jury to believe that Appellant was guilty of the charged offenses regardless of any

inconsistent testimony. Commonwealth v. Lilliock, 740 A.2d 237 , 242 (Pa . Super. 1999)

("[W]here evidence is conflicting, the issue of credibility of witnesses and a resolution of

the conflict is a matter solely of the trier of fact."). Even discounting the DNA evidence

recovered from the underwear, the fact remains that DNA consistent with Appellant's

profile was found on Victim's external genitals, which strongly corroborates Victim's

account of the assault. 12 Furthermore, as established above, the jury would have been



11 Similarly , the jury did not improperly disregard Appellant's self-serving denial, via text message, of
harming any child . It would have been preposterous for the jury to have disregarded Victim 's graphic
account of her ordeal simply because Appellant denied any wrongdoing in an unsworn statement delivered
via text message after the assault. Caselaw is rife with examples of sexual assault perpetrators who deny
wrongdoing. See generally, e.g., Commonwealth v. Stahl, 175 A.3d 301 (Pa . Super. 2017);
Commonwealth v. Sandusky, 77 A.3d 663 (Pa . Super. 2013) ; Commonwealth v. Widmer, 744 A.2d 745
(Pa . 2000).
12 For a similar reason , Appellant fails in his attempt to dispute the jury's weighing of the evidence by

insinuating that his DNA could have been transferred to the underwear while he was doing the household's
laundry. The hypothetical possibility that Appellant's DNA could transfer to Victim's underwear during the
laundering process does not address the fact that DNA consistent with Appellant's profile also was present
on Victim's external genitals. In addition, Appellant's argument does not account for Victim's persuasive
and detailed testimony that Appellant sexually assaulted her.

                                                   12
                                                                                                          100_Opinion



justified in returning a guilty verdict even without DNA evidence. Thus, any conflict in

testimony regarding Victim's underwear does not undermine the jury's weighing of the

evidence. For all the foregoing reasons, Appellant is not entitled to relief on his third claim .

        Therefore, this Court respectfully requests that Appellant's convictions, other than

his conviction for unlawful contact with a minor, be affirmed . This Court also requests that

Appellant's unlawful contact conviction be reversed and the case remanded for

resentencing .



                                                                    BY THE COURT



Dated: May 5, 2022                                                  ~cw~
                                                                   SHAWN C. WAGNER
                                                                   Judge




         Furthermore, the fact that the Commonwealth did not establish the type of cell from which the DNA
profile was obtained does not mean that the jury improperly weighed the evidence before it. The mere fact
that DNA consistent with Appellant's profile was recovered from Victim's underwear and external genitals
is highly corroborative of Victim 's credible testimony that appellant shifted her underwear and digitally and
orally penetrated her external genitals.

                                                     13